DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and remarks, filed 06/14/2022 are acknowledged. Applicant’s arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of the Claims
Claims 1, 6, 8, 10-14, 17-19, 21-24 are under examination.
Claims 2-5, 7, 9, 15, 16, 20, 25-27 are cancelled. 
Information Disclosure Statements
The Information Disclosure Statement filed 06/27/2022 is in compliance with the provisions of 37 CFR 1.97 and have therefore been considered in full.
Priority
This application is a CON of 13/762,751 02/08/2013 US 9480435, which claims benefit of 61/597,140 02/09/2012. 
Withdrawn Rejections
The rejection of claims 1, 6, 8, 10-14, 17-19, 21-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments. 
The rejection of claims 1, 6, 8, 10-12, 14, 17-19, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments.
Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
Claims 1, 6, 8, 10-14, 17-19, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
Amended claim(s) 1 now recite the term “generate and output for display a distribution graph based on the determined distribution of the signal values of the at least one physiological signal over a first time period, wherein the determined distribution of the signal values over the first time period is a first subset of the signal values displayed by the at least one physiological sensor”. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In this case, however, the examiner cannot find support for this limitation in the original claims, drawings, or the specification as originally filed, and no basis has been pointed to for these new limitations in applicant's remarks. In the absence of support for the newly recited limitations, these claims and claims dependent thereon are deemed to constitute new matter. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejection is necessitated by applicant’s amendment.
Claims 1, 6, 8, 10-12, 14, 17-19, 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stewart et al. (US 2009/0054743; Pub. Date: 02/26/2009) in view of Carlton et al. (US 20090287273; Pub. Date: Nov. 19, 2009) and Rodbard et al. (Journal of Diabetes Science and Technology Volume 3, Issue 6, November 2009, pp.1388-94). 
Regarding claim 1, Stewart teaches a system for monitoring physiological parameters of patients using a plurality of sensors (Abstract, ref. claim 1). In particular, Stewart teaches at least one physiological sensor having a first and second light emitter and a detector (e.g. SpO2 sensors), wherein the sensor is configured to measure at least one physiological signal from a patient (¶ 17, 62-63; Figure 1). Stewart teaches a display and a graphical user interface (GUI), wherein the GUI includes a plurality of different patient health indicators (i.e. graphical indicator elements) associated with physiological measurements over time and various icons, waveforms, and numerical values (¶16, 17, 66-69, 82, 87-90, 96, 101 and 102; Figures 2, 4, 5, 7 and 8). Stewart teaches a processor configured to receive patient information and signals from sensors (ref. claims 1 and 5, ¶ 62- 65). Stewart teaches determining graphical trends (i.e. distribution trends) of signals based on values associated with a physiological parameter over time (¶70, Figures 2, 4, 5, 17, 18). 
Stewart teaches a processor generate and display waveform and linear trends associated with physiological parameters via the user interface (¶70, ¶0119, 0154-0156, Figures 2, 4, 5, 11, 17, 18). Stewart teaches that the processor is configured to display the above graphical trends in positions that are adjacent to the health indicators (see, e.g. Figure 2). Steward also teaches a GUI that includes a plurality of different patient health indicators (i.e. graphical indicator elements) associated with physiological measurements over time and various icons, waveforms, and numerical values (¶16, 17, 66-69, 82, 87-90, 96, 101 and 102; Figures 2, 4, 5, 7 and 8), wherein the waveforms (i.e. distribution graphs) are expressed as time series information associated with a plurality of different signals measurements (see Figure 4A and 5, below) and are reasonably interpreted as distribution graphs (i.e. waveforms). Stewart teaches waveforms that are clearly adjacent to each other and to a plurality of icons (i.e. health indicators) that display current measurement info (e.g. SP02, RESP, ECG, etc.) relative to other signal values on a time based and zone display (Figures 4A and 5, and ¶71-72, 75, 80, 82), which reads on displaying a first and second outputs when the signal value is within a first and second range of values. Stewart additionally teaches that the GUI has multiple regions each associated with graphical representations of physiological parameters as a function of time and time parameter bars that can all be user-manipulated and customized for displaying desired information [0012, 0016, 0017, 0018, 0035, 0086].
Stewart does not specifically teach a distribution graph based on a distribution of signal values of a physiological signal over a first time period, wherein the distribution of the signal values is a subset of the signal values displayed by the at least one physiological sensor, wherein the distribution graph is displayed adjacent to the first subset of signal values displayed by the at least one health indicator, wherein the distribution graph provides a graphical representation of time spent at individual signal values of the first subset relative to other signal values of the first subset over the first time period, as amended. 
However,  the choice and positioning of data being displayed in a graph is considered to be an arbitrary design consideration that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. 
Furthermore, to the extent that applicant intends for the distribution graphs to be histograms, Rodbard teaches routine and conventional methods for displaying physiological data [Abstract], including using histograms to graphically represent measured physiological values in relation to different time period distributions and displaying subsets of glucose values over time [Figure 1B, 1C, Figure 2, and p. 1391, entire].  
Alternatively, Carlton teaches a patient monitoring system that generates and outputs distribution graphs of patient data as a function of time, wherein the graphs are displayed overlapping each other at certain positions and associated with a plurality of patient metrics [Figure 12, para. 0394-0396], which also broadly reads on graphs displayed adjacent to a portion of at least one health indicator. In certain examples, the one or more metrics can be individually selectable and/or created by the user as the user sees fit. 
Therefore, at the time the instant invention was made, one of skill in the art would have expected that the method of Stewart could have been modified to generate and output a distribution graph with subsets of signal values as a function of time, since Stewart additionally teaches their GUI includes a customizable table of measured values graphically represented as a function of time and bars that can all be user-manipulated and customized for displaying desired time periods for display [ref. claim 10, 0012, 0016, 0017, 0018, 0035, 0086, 0115, Figure 4A and 5] and because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Steward, Rodbard, and Carlton.  
Steward additionally teaches calculating  ranges of values in order to calculate health/wellness indicators (e.g. trend bars and wellness bars) that are based on physiological signals/parameters or patient information (¶45, 69, 71-72, 75, 80, 85-90; Figure 2), which broadly reads on calculating first and second ranges of values since the ranges of values associated with the health indicators correspond to colors (e.g. red, green, yellow) indicating the patient status/condition (e.g. good, poor) based on a calculated composite of physiological parameters (¶ 71-72, 75, 80, 95, Figure 2 and 4D).
Stewart teaches an algorithm for generating and displaying various graphical alerts and/or alarms (i.e. outputs) on the graphical interface when the health indicators and/or physiological signals are within a specific user-defined range of values (¶ 71-72, 75, 80 and 82). These outputs are displayed via the user-interface in positions that are proximate to the graphical trends (¶ 77-79, Figures 2, 4D).  Stewart also teaches the processor is configured to control the user interface to display a plurality of regions, wherein the regions comprise graphical trends expressed linearly or in waveform (i.e. distribution graphs) based on patient and physiological data, health indicators, and time bars, and wherein the information is displayed simultaneously and positioned adjacent to each other (¶ 16, ref. claim 1, and at least Figures 2, 4-6, 9, 20).
With regard to dependent claims 6, 8, 10-12, 14, and 17-24, the combination of Stewart, Carlton, and Rodbard teaches or suggests all aspects of these claims for the following reasons. With regard to claims 6, see ¶ 71-73, 81, 86, 100-101 and 106. Stewart teaches audible/visible alarms are provided based on a change in wellness as indicated by the summary information for the trend bar. With regard to claims 8, see ¶ 69, 71-72 and 80. Stewart teaches a wellness bar divided into several sections that change color according to the patient condition. Stewart teaches viewable sections of the wellness bar that include both colors and is visible when the good and/or the alert conditions arise. With regard to claim 10, see ¶ 104-105 and Figure 10. With regard to claims 11 and 12, see ¶ 65.  With regard to claim 14, see ¶ 82 and Figure 2. Stewart teaches health indicators that include a vertical trend bar with a vertically positioned arrow (# 223). With regard to claims 17 and 18, see figure 2.  Stewart teaches indicators for patient parameters and physiological values that include numbers and waveforms. With regard to claims 19-20, see ¶ 17 and 106. With regard to claim 21, Stewart teaches graphical trends that include sinusoidal waveforms (see at least Figures 2, 4-6, 9, 20), which are broadly interpreted a Gaussian trends. With regard to claims 22-24, Stewart teaches customizable time bars on the user interface for displaying various time periods (¶ 0147, ref. claim 10), which broadly reads on rolling or indefinite time periods. With regard to claim 24, Stewart teaches displaying newer collected data [0077], which broadly reads on updated data display. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (US 2009/0054743; Pub. Date: 02/26/2009) in view of Carlton et al. (US 20090287273; Pub. Date: Nov. 19, 2009), and Rodbard et al. (Journal of Diabetes Science and Technology Volume 3, Issue 6, November 2009, pp.1388-94), as applied to claims 1, 2, 6, 8, 10-12, 14, and 17-24 above, and further in further view of Rampersad et al. (US 2009/0046096). 
Steward, Rodbard, and Carlton make obvious a patient monitoring system including a patient health indicator which provides information related to monitored physiological parameters for a patient, as applied to claims 1, 6, 8, 10-12, 14, and 17-24, above. 
Steward, Rodbard, and Carlton do not specifically teach that the health indicator is a circular health indicator, as in claim 13.
Regarding claim 13, Rampersad teaches a circular display for monitoring the condition of a patient based on measured physical characteristics, the circular display provides a colored coded indication of the patient condition including stable, unstable and deteriorating condition (Abstract, ¶ 68, 76, 80-81, 85 and figure 7). The GUI can also be programmed to display any suitable or desired icon or set of icons for graphic display of the passage of time and/or current condition of the patient [0080], and includes sliding bars for selection of a range of dates and times for data [0115].
Therefore, it would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have modified the system made obvious by Steward, Rodbard, and Carlton to use circular health indicators, as taught by Rampersad, because one of ordinary skill in the art would have expected this modification could have been performed with predictable results since both Stewart and Rampersad teaches systems for monitoring patient health, and since Steward suggest using health indicators that are different shapes and colors (0087). The motivation would have been to use a display that beneficially provides information for multiple subsystems and allows for various members of a patient's care team to share information in real-time (Rampersad at ¶ 68-69). 
Response to Arguments
Applicant’s arguments filed 06/14/2022 have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the combination of Stewart and Carlton fails to teach the newly recited limitations of amended claim 1. In response, this argument is not persuasive for the reasons set forth in the rejection above (which notably recites on the newly applied Rodbard reference that is necessitated via amendment). Notably, applicant has also not provided any evidence of unexpected results. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(c).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1, 6, 8, 10-14, and 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,480,435. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 13 recite a system comprising at least one physiological sensor, at least one health indicator and a processor configured to receive patient information, calculate a first and a second range of values for the health indicator and wherein the health indicator is configured to display a first and a second output when the signal values are within a first and a second rage of values respectively. Per claim 13, the health indicator is a circular health indicator. It is clear that all the elements of claim 1 are to be found in claim 1 of US 9,480,435. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claims includes additional elements including a user interface, a plurality of indicator elements and a numeric indicator. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claims 1 and 13 of the instant case. It has been held that the generic invention is “anticipated” by the “species”. See In Re Goodman, 29 USPQ2d 2011(Fed. Cir. 1993). Since claims 1 and 13 are anticipated by claim 1 of the patent, it is not patentably distinct from claims 1 and 13. As to claims 2-5, 8-12 and 19-20 the claims recite identical limitations to those in claims 2-12 of patent respectively.
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is denied, as applicant has not argued the merits of these rejections and no terminal disclaimer(s) in compliance with 37 C.F.R. 1.321 (c) have been filed to overcome these rejections, as required by 37 C.F.R. 1.130(b). 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619